       Case: 1:10-cv-04257 Document #: 283 Filed: 06/11/20 Page 1 of 4 PageID #:7082




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


SECOND AMENDMENT ARMS ET AL )
                            )
Plaintiffs,                 )
                            )
            v.              )                          Case No. 10-C-4257
                            )                          Judge Robert M. Dow, Jr.
CITY OF CHICAGO ET AL       )
                            )
Defendants.                 )


 DEFENDANT’S AGREED MOTION FOR AN EXTENTION OF TIME AND REVISED
  BREIEFING SCHEDULE TO FILE SUPPLEMENTAL BRIEFS IN RESPONSE TO
              COURT’S ORDER ON SUMMARY JUDGMENT

          By agreement with Plaintiffs, Defendant City of Chicago (the “City”), by its counsel,

Mark A. Flessner, Corporation Counsel of the City of Chicago, hereby respectfully moves this

Court for an extension of time and a revised briefing schedule for the parties to file their

Supplemental Briefs and subsequent Replies in response to the Court’s Memorandum Opinion

and Order for supplemental briefing. The City, by agreement with the Plaintiffs, asks the Court

to set July 2, 2020 as the date for both parties to file their respective supplemental briefs on the

nominal damages and laser sight ban issues identified by the Court, and July 23, 2020, for the

parties’ supplemental reply briefs. In support of this motion, Defendant states as follows:

          1.     On March 10, 2020, the Court issued its order granting the City’s motion to exclude

the testimony of Plaintiffs’ expert, and denying without prejudice and subject to further

supplemental briefing on the City’s motion for summary judgment with respect to Counts I and

III.
   Case: 1:10-cv-04257 Document #: 283 Filed: 06/11/20 Page 2 of 4 PageID #:7083




       2.      As part of its Order, the Court directed each party to file a supplemental brief on

the nominal damages and laser sight ban issues by March 30, 2020 and a supplemental reply

brief by April 20, 2020.

       3.      On March 16, 2020, Chief Judge Rebecca Pallmeyer signed General Order 20-

0012 IN RE: CORONAVIRUS COVID-19 PUBLIC EMERGENCY.

       4.      On March 30, 2020, Chief Judge Pallmeyer signed Seconded Amended General

Order 20-0012 IN RE: CORONAVIRUS COVID-19 PUBLIC EMERGENCY.

       5.      On April 24, 2020, Chief Judge Pallmeyer signed Third Amended General Order

20-0012 IN RE: CORONAVIRUS COVID-19 PUBLIC EMERGENCY.

       6.      On May 26, 2020, Chief Judge Pallmeyer signed Fourth Amended General Order

20-0012 IN RE: CORONAVIRUS COVID-19 PUBLIC EMERGENCY.

       7.      The combined effect of these orders moved the due date for the Parties’

supplemental briefs and supplemental replies to June 15, 2020, and July 6, 2020.

       8.      The City, with Plaintiffs’ agreement, respectfully requests an extension of time

for the Parties to file their initial supplemental briefs to July 2, 2020. An extension of time is

warranted due to counsels’ obligations in other cases and matters, including the preparation of

briefs in other actions and complex matters, and advising City officials on issues related to, and

complicated by, the Covid-19 pandemic as well as recent civil unrest and its impact on essential

City services. Furthermore, the City has experienced staffing turnover in its counsel for this case

since summary judgment briefing was completed, requiring additional time for new counsel to

become familiar with the facts and substantial history of this case. In addition, this motion is not

intended to delay the proceedings, and no party will be prejudiced by the Court’s granting of this

motion.




                                                  2
   Case: 1:10-cv-04257 Document #: 283 Filed: 06/11/20 Page 3 of 4 PageID #:7084




       10.                Counsel for the City has consulted with Plaintiffs’ counsel, and Plaintiffs’

counsel has agreed to the requested extension and revised briefing schedule.

       WHEREFORE, for the foregoing reasons, the City respectfully requests that the Court

grant the extension of time for the parties to file their Supplemental Briefs up to and including

July 2, 2020, and for the parties to file their Supplemental Replies by July 23, 2020.



                                                         Respectfully submitted,

                                                         MARK A. FLESSNER,
                                                         Corporation Counsel for the City of Chicago

                                                         By:     /s Thomas P. McNulty
                                                                 Senior Counsel
Date: June 11 , 2020

THOMAS P. MCNULTY
PETER H. CAVANAUGH
City of Chicago, Department of Law
Constitutional and Commercial Litig. Div.
30 North LaSalle Street, Suite 1230
Chicago, Illinois 60602
(312) 744-0307/ 0897


Attorneys for Defendant



                                   CERTIFICATE OF SERVICE

       I, Thomas P. McNulty, an attorney, hereby certify that on this, the 11th day of June, 2020,

I caused copies of (1) Defendant’s Agreed Motion for an Extension of Time And Revised

Briefing Schedule to File Supplemental Briefs to be served by electronic case filing (ECF) on

counsel for Plaintiffs.


                                                                /s/ Thomas P. McNulty



                                                    3
Case: 1:10-cv-04257 Document #: 283 Filed: 06/11/20 Page 4 of 4 PageID #:7085




                                     4
